Title: From James Madison to William Eaton, 17 July 1801
From: Madison, James
To: Eaton, William


Sir,
Department of State Washington 17 July 1801
Enclosed is the invoice of the ship Peace and Plenty, which carries out the last cargo of the stores, stipulated to be delivered to the Bey of Tunis. We hope they will be favorably received, and that the business of the present of jewells has been arranged at as small a sacrifice as possible. By the last advices from Mr. King it is probable, that they have before now arrived at Tunis. If you have saved the whole or any part of them, it may answer a good purpose to let Mr. OBrien and Mr. Cathcart know confidentially and in cypher what the reserved portion consists of, in order that they may now or on a future occasion apply them to some demand which necessity may compel an acquiescence in.
You will inform Mr. Cathcart by letter, that we have received very ample details from him of his proceedings with the Bashaw of Tripoli up to the 13th. of March; and that we are well satisfied with the prudent alarm he gave to the American trade on the appearance of danger from Tripoli. We hope that the timely arrival of Commodore Dale, with his squadron, and the continued refusal of the Bashaw to receive the douceur, offered by Mr. Cathcart, will have saved it to the public. I am, very respectfully &c.
James Madison
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). Enclosure not found.


